POCHÉ, J.
I concur in the judgment.
The only matter noticed, scheduled or otherwise before the magistrate at 10 a.m. on October 4, 1984, was the motion of the prosecutor for a continuance of the preliminary hearing which was scheduled to (and did) begin four hours later.
At this 10 a.m. hearing the prosecutor explained the reason a continuance was requested: the complaining witness was making arrangements for the funeral of her brother-in-law. Finding such a circumstance not good cause the magistrate then spoke as follows: “. . . the motion for a continuance is denied. And Mr. Ingram [the defendant], this case is ordered dismissed.”
Immediately the prosecutor asked if the case “could trail” until the 2 p.m. hearing, indicating that he would proceed without the witness. The *1165magistrate agreed to call the case at 2 p.m. but then indicated that if the prosecutor was not then ready “I’ll dismiss the case at 2 o’clock.”
In my view no dismissal occurred at or as a result of the 10 o’clock continuance hearing. What was before the court at that time was only whether the prosecutor’s motion to continue the preliminary hearing scheduled for later in the day should be granted or denied. Neither a grant nor a denial of that motion could give the court jurisdiction to dismiss the action anymore than it would give the court the jurisdiction to declare who the Queen of England would be at 10 or 2—the matter was simply not before the court.
Quite evidently to everyone including the magistrate, the magistrate misspoke and immediately acted to and did cure the verbal slip. No one was misled, no one was harmed, no dismissal occurred and for these reasons I would reverse the superior court’s order setting aside the information.